Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
 	 Applicant’s amendment of 30 November 2020, in which claim 41 has been amended, is acknowledged.
Claims 41-57, 59-70 are pending in the instant application. 
Claims 47-57, 60-62, 65-69 are withdrawn, as being drawn to a non-elected species.
Claims 41-46, 59, 63-64 and 70 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 November 2020 is acknowledged and considered.
Response to arguments of 30 November 2020
Applicant’s arguments (Remarks of 30 November 2020, pages 8-12) against the rejection of claims 41-46, 59, 63 and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed treatment of hearing loss condition with an agent which ameliorates UPR-mediated cell death of auditory cells, have been considered.

Applicant argues (page 9, third paragraph) that nothing in Hetz suggests that PERK modulation will not predictably promote the claimed biological outcome.
Applicant argues (page 9, last paragraph) that experimental evidence in the present patent application supports the enablement of the claims. Applicant argues that, as presented in Example l of the present application, the administration of ISRIB rescued hair cells in both genetically-induced hearing loss (by TMCT4 knockout) or acquired hearing loss (noise-induced). Applicant provides a literature reference by Li teaching that deletion of Tmtc4 activates the unfolded protein response and causes postnatal hearing loss. Applicant argues (page 9, last paragraph) that ISRIB treatment demonstrated by the inventor was by intraperitoneal administration and was highly effective, despite the poor solubility of ISRIB, and it would therefore be expected that other PERK modulators with more favorable pharmacological properties, as described in Hetz, would likewise be effective. 
9 The examiner acknowledges the results with ISRIB in treating certain types of hearing loss, however the instant claims as written encompass treatment of any hearing loss condition caused by UPR-mediated cell death of auditory cells with any agent which ameliorates UPR-mediated cell death of auditory cells. The examiner’s position is that, based on the unpredictability of the art, the structural diversity of the known UPR modulators, PERK modulators, and their diverse pharmacological, selectivity, toxicity profiles, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with 
The Declaration under C.F.R. 1.132, signed by Dr. Elliott Sherr, submitted on 30 November 2020, is acknowledged and considered.
The arguments in Dr. Sherr’s Declaration points 4-5 seem to be related to the rejection to claims 41-46, 59, 63 and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement.
Dr. Sherr argues (point 4, Declaration) that the PERK-mediated UPR pathway is a highly druggable target in the treatment of diverse forms of hearing loss; that both treatment with the small molecule ISRIB and inactivation of the gene encoding CHOP were effective at rescuing hearing in live animals having a genetically-induced hearing loss (TMTC4 knockout) and noise-induced hearing loss. In response, the examiner has rejected claims 41-46, 59, 63 and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, because the specification, while being enabling for the treatment of hearing loss associated with noise exposure with PERK inhibitor ISRIB, does not reasonably provide enablement for the claimed treatment of hearing loss condition with any agent which ameliorates UPR-mediated cell death of auditory cells, as recited by the claims. There is no data in the Specification in support of the instantly claimed method besides data showing that one specific compound, ISRIB, is effective to treat hearing loss associated with noise exposure.
Dr. Sherr presents additional data (point 5, Declaration) showing that (figure A, page 3, Declaration) when administered to fibroblasts simultaneously treated with thapsigargin, RUSS6 successfully reduced CHOP expression (assessed by mRNA measurement) in a manner similar to ISRIB. Dr. Sherr indicates (point 5, Declaration) that RUSS6 is a proprietary and currently 
In response, since the chemical structure/identity of RUSS6 is not disclosed, the examiner cannot determine what Figure A represents and why/how such data in Figure A is relevant to the instant claims. Furthermore, even if the chemical structure of RUSS6 were disclosed, it is unclear how such data supports the claimed method of treating a hearing loss condition in an animal.
The examiner acknowledges Applicant’s arguments at point 5, Declaration, that in wild-type fibroblasts treated with thapsigargin, CHOP is elevated; and addition of ISRIB reduces CHOP expression. The examiner also acknowledges Applicant’s argument that elevated CHOP is seen in wild-type fibroblasts treated with thapsigargin, as well as in cochlear cells extracted from mice with TMTC4 knockout-induced hearing loss, and in cochlear cells extracted from mice with noise-induced hearing loss. However, it is unclear how a method of reducing CHOP expression with RUSS6 in wild-type fibroblasts (Figure A, page 3 Declaration) is relevant to a method of treating hearing loss in an animal. Applicant has not shown that RUSS6 reduces CHOP expression in auditory cells relevant to the instant claimed method- such as cochlear cells extracted from mice with TMTC4 knockout-induced hearing loss, or cochlear cells extracted from mice with noise-induced hearing loss.
 	Applicant argues (pages 10- 11) that PERK modulation, specifically inhibition of PERK or its downstream pro-apoptotic effectors, will have the desired biological effect regardless of how such modulation is achieved. Applicant exemplifies PERK modulation studies in other biological contexts (mitochondrial hyperfusion triggered by ER stress, ER-stress related impairment of extracellular proteostasis/ genetic and age-related diseases, re-endothelialization 
Applicant argues that these studies which are clearly directed to different target cells, tissues, and conditions than the claims at issue, provide evidence that inhibiting PERK UPR pathways will have convergent and therapeutically identical effects, regardless of which agent is administered or whether the inhibition occurs at the genetic level (by knockdown of PERK pathway genes), by direct inhibition of PERK kinase activity (GSK2656157 and GSK2606414), or by targeting PERK effector eIF2a (ISRIB). Applicant argues that these other studies that help to establish that one of skill in the art may predictably achieve the claimed therapeutic effects in auditory cells by a variety of PERK modulating agents. 
In response, Applicant’s arguments are not persuasive. The examiner does not understand what Applicant means by “convergent and therapeutically identical effects” with PERK inhibitors or with agents that ameliorate UPR-mediated cell death. What is a “convergent” therapeutic effect? If inhibiting PERK UPR pathways “had therapeutically identical effects (the examiner notes that no two therapeutic agents have identical therapeutic effects), regardless of which agent is administered or whether the inhibition occurs at the genetic level, by direct inhibition of PERK kinase activity, or by targeting PERK effector eIF2a”, medical research /testing of individual molecules in established animal models of disease to determine efficacy in treatment of disease would not be needed. Yet, the current state of the art in medicinal research requires testing of active compounds in established animal models of disease. This is precisely because of the recognized unpredictability in the field- acknowledging that different PERK inhibitors have different properties/pharmacology/toxicity, and acknowledging the complexity of mechanisms in diseases such as hearing loss. 

Should Applicant provide, in the format of a Declaration, additional data showing that other agents which ameliorate UPR-mediated cell death of auditory cells (as in claim 41), or other PERK modulators (as in claim 63), besides ISRIB, are effective in the claimed method of treatment, and amend the claims to be commensurate in scope with the data presented, such data and amendment may advance prosecution.
In the absence of such data, the rejection to claims 41-46, 59, 63 and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement is herein maintained and is reproduced below.

The arguments in Dr. Sherr’s Declaration points 6-10 seem to be related to the rejection to claims 41-46, 59, 63-64 and 70 under 35 U.S.C. 103 over Walter, in view of Wang.
Dr. Sherr argues that the Wang publication would not have suggested to someone in the field that targeting the UPR would be a reasonably successful strategy of treating hearing loss for the following three main reasons:
all of the science points to different causes, including oxidative stress (PMID: 20723783) and apoptosis as directional causes of ARHL (see details below). 
Wang chose to test the mouse strain, C57BL/6 (B6) to assess age related hearing loss; B6 carries a mutation in the cadherin-related gene, Cdb23, linked to age related hearing. Thus, this molecular pathway would link ARHL to B6. 
within apoptosis signaling, caspase-12 was known in 2015 to play a key role in ER-stress related apoptosis; the fact that Wang found NO change in caspase-12 activity further diminished the notion that investigators would be motivated to investigate the treatment of hearing loss via the UPR.
Applicant argues (Remarks of 30 November 2020, page 12, last paragraph) that “Wang’s comments are less definitive than characterized in the rejection, and represent a supposition […] insufficient to support a finding of obviousness”. 
In response, Wang’s title is “impaired UPR in the degeneration of cochlea cells in a mouse model of age related hearing loss”. This teaching is not a supposition, rather is the very title of Wang.
Further, Wang is a peer-reviewed publication. The arguments (Declaration, also Remarks page 13) related to the different mechanisms in age related hearing loss, the arguments related to the mouse strain used in the animal models in Wang, and the mechanistic arguments related to changes in caspase 12, are not relevant because Wang is used in the rejection for the teaching that there is a link between UPR and age-related hearing loss (teaching in Wang’s title). 
Importantly, the disease in Wang, age-related hearing loss, is the very disease listed in instant claim 42 as a subtype of hearing loss to be treated with an agent which ameliorates UPR-mediated cell death of auditory cells.

Applicant’s argument (page 14, Remarks) related to Wang addressing only age-related hearing loss is persuasive. The rejection to claim 70 under 35 U.S.C. 103 over Walter, in view of Wang, is herein withdrawn.
Modified rejections are made below, based on Applicant’s amendment of 30 November 2020.
Claim Objection
The claims are objected due to the fact that claim 58, which had been cancelled on 3 May 2019, is now reinstated. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number. See MPEP 714 (c)(5). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 41-46, 59, 63 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of hearing loss associated with noise exposure with PERK inhibitor ISRIB, does not reasonably provide enablement for the claimed treatment of hearing loss condition with an agent which ameliorates UPR-mediated cell death of auditory cells, as recited by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
 (1) The nature of the invention and (2) the breadth of the claims:

Thus, claims 41-46, 59, 63, 70, taken together with the specification, imply that any PERK modulator, or any agent that promotes the adaptive UPR response, can treat any hearing loss condition caused by UPR-mediated cell death of auditory cells, including all the different subtypes of hearing loss conditions listed in claim 42, in a subject in need thereof. 
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
There is a level of uncertainty in determining which compounds of the claimed broad genus of PERK modulators, or agents that promote the adaptive UPR response, can treat a hearing loss condition caused by UPR-mediated cell death of auditory cells. 
Modulators of UPR responses have been previously disclosed in the art.
Hetz (Nature Chemical Biology 2019, 15, 764-775, cited in PTO-892 of 20 August 2019) teaches recent developments in the design and optimization of novel compounds to manipulate UPR signaling and their efficacy in various disease models. Hetz teaches (page 756, right column, last paragraph) that, as our molecular understanding of the UPR matured (Figure 1, page 765) and proteins within the pathway were found to be associated with disease, the opportunity -mediated translation. Hetz discloses IRE1 RNase inhibitors (page 766, right column, first paragraph) including several hydroxyl-aryl-aldehydes (HAAs), and some HAAs have been further optimized on the basis of structure-activity relationships (SAR), but there is limited information of their in vivo efficacies.
Hetz also teaches (page 766, right column, second paragraph) that IRE1 kinase and allosteric modulators have been studied, and in vitro studies have shown that these compounds can activate IRE1signaling; however, there are no animal studies available in preclinical models showing efficacy and specificity.
Hetz also teaches (page 766, right column, last paragraph) that PERK inhibitors GSK2606414 and GSK2656157, that have good selectivity for PERK over 300 kinases, were shown to be equipotent inhibitors of RIP1, a target regulating inflammatory signaling and necroptotic cell death (page 767).
Hetz further teaches (page 767) that a close analog of GSK2606414, AMG52, is a PERK inhibitor with significant increase in selectivity compared to other kinases, including RIP1. Hetz teaches a new structural class of highly selective PERK inhibitors with a unique binding mode, exemplified by AMG44 (page 768, left column, first paragraph). Hetz teaches that although AMG52 and AMG44 have kinase inhibitory activity comparable to GSK2606414 and GSK2656157, they do exhibit decreased potency in cellular assays for PERK phosphorylation and downstream signaling. Hetz teaches (page 768, left column, first paragraph) that the reason for this discrepancy could arise from differences in physiochemical properties, selectivity profiles or inhibitory resistance to competing high cellular ATP concentrations. Hetz further 
Thus, based on the teachings of Hetz, not any PERK inhibitor will show efficacy in treating disease, but rather those PERK inhibitors have the desired potency that translates into good cell based activity, desired physiochemical properties, ability to cross the BBB, and, most importantly, and high selectivity profile to minimize off-target toxicity.
Hetz further teaches (page 768, left column, last paragraph, right column) that ISRIB (the instant elected species) is an eIF2B activator, has very poor physiochemical properties, and the compound is insoluble, difficult to formulate and not orally available. Hetz teaches that, nevertheless, because of its high potency, good pharmacokinetics and brain penetration, ISRIB requires only low doses and is a valuable tool compound that can be dosed by intraperitoneal route for exploratory pharmacological investigation.
Hetz also teaches (page 768, right column, first paragraph) that some compounds that phenocopy the effects of ISRIB have been identified by screening of known drugs, however the exact molecular target of these compounds is not yet defined. Hetz teaches that compounds functionally similar to ISRIB appear to work through a different mechanism and trazodone, unlike dibenzoylmethane, lowers tau phosphorylation, which is a favorable characteristic common in PERK inhibition.
Thus, Hetz implicitly teaches the need to evaluate each PERK inhibitor or eIF2B activator individually, for its mechanism of action, its potency, its physicochemical properties, its 
Thus, Hetz implicitly teaches that different inhibitors of PERK or eIF2B activators may have different levels of potency, different mechanisms of action, different pharmacological characteristics, which can translate into different levels of efficacy in vivo. 
(5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating any hearing loss condition caused by UPR-mediated cell death of auditory cells in an animal in need thereof, with any agent that ameliorates UPR-mediated cell death of  auditory cells, or with any agent that promotes the adaptive UPR response, or with any PERK modulator, as claimed.
The specification has provided guidance for generating TMTC4 knockout mice (Example 1, page 14), demonstrating that hearing loss in the TMTC4KO mice is caused by cell death in the cochlea (page 15), determining that TMTC4 is localized in the endoplastic reticulum (page 15), conducting a series of cell based assays to show that ER stress is over-activated in TMTC4 KO cells (pages 15-16), studying the dynamics of calcium fluxes and TMTC4 in cells and cochlear explants (pages 16-17), quantifying the Ca2+ in intracellular compartments of fibroblasts, in the TMTC4 KO cells and in wild type cells (page 17).

The Specification has provided guidance for ISRIB, a PERK inhibitor (and the instant elected species), as being effective to reduce UPR induction response in a cell based experiment (HEK293T cells).
The Specification has provided guidance for PERK inhibitor ISRIB (ip administration at 2.5 mg/kg) as being effective to preventatively protect animals from hearing loss associated with noise exposure in an animal model (wild type mouse exposed to damaging noise). Hearing tests showed that the ABR threshold to clicks at 8 kHz and 16 kHz was lower in treated mice than in untreated mice (Figure 9, Specification, page 18).
However, the specification does not provide enablement for treatment of any hearing loss condition caused by UPR-mediated cell death of auditory cells in an animal in need thereof, with the broad genus of agents that ameliorate UPR-mediated cell death of auditory cells, or with agents that promote the adaptive UPR response, or with any PERK modulator, besides ISRIB.
 (8) The quantity of experimentation necessary:
Prior art teaches a variety of agents that promote the adaptive UPR response, and PERK modulators. Based on the unpredictability of the art, as taught by Hetz, the structural diversity of the known UPR modulators, PERK modulators, and their diverse pharmacological, selectivity, toxicity profiles, for a disease/condition such as hearing loss to be treated with any agent that promotes the adaptive UPR response, or with any PERK modulator, is contrary to the teachings of current medical science. Considering the state of the art as discussed by the references above, and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in .

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-46, 59, 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (WO 2014/144952, published 18 September 2014, cited in PTO-892 of 20 August 2019), in view of Wang et al. (Experimental Gerontology 2015, 70, 61-70, cited in IDS).

    PNG
    media_image1.png
    326
    465
    media_image1.png
    Greyscale
 , 
which is the instant elected species, is a small molecule inhibitor of PERK signaling, useful to treat an integrated stress response (ISR) associated disease [0010] in a patient in need thereof.
Walter teaches that PERK lies at the intersection of the ISR and the unfolded protein response (UPR) that maintains homeostasis of protein folding in the ER [0006].
Walter does not teach a method of treating hearing loss caused by UPR-mediated cell death of auditory cells with ISRIB.

Wang (Experimental Gerontology 2015, 70, 61-70) teaches that age-related hearing loss is a disease mediated by impaired unfolded protein response (UPR). 
It would have been obvious for a person of ordinary skill in the art to combine the teachings of Walter and Wang to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to use the instant elected species ISRIB to treat age-related hearing loss, because Walter teaches the very same compound, ISRIB, as a small molecule PERK inhibitor, useful to treat an integrated stress response (ISR) associated disease, and Walter teaches the relationship between PERK, ISR and UPR, and Wang teaches 
As such, claims 41-46, 59, 63-64 are rejected as prima facie obvious.

Conclusion
Claims 41-46, 59, 63-64 and 70 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.